         Case 1:19-cv-03224-RJL Document 33 Filed 11/11/19 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


                                              )
CHARLES M. KUPPERMAN,                         )
                                              )
              Plaintiff,                      )
                                              )
JOHN MICHAEL MULVANEY,                        )
                                              )
              Proposed Intervenor-Plaintiff    )
                                              )
         v.                                   )
                                              ) Case No. 19-cv-03224-RJL
UNITED STATES HOUSE OF                        )
REPRESENTATIVES,                              )
                                              )
THE HONORABLE DONALD J. TRUMP,                 )
In his official capacity as President          )
of the United States,                          )
                                              )
THE HONORABLE NANCY PELOSI,                    )
In her official capacity as Speaker of the    )
United States House of Representatives,       )
                                              )
THE HOUSE PERMANENT SELECT                     )
COMMITTEE ON INTELLIGENCE,                    )
                                              )
THE HONORABLE ADAM B. SCHIFF,                  )
In his personal capacity as Chairman of the    )
House Permanent Select Committee on           )
Intelligence,                                 )
                                              )
THE HOUSE COMMITTEE ON FOREIGN                )
AFFAIRS,                                      )
                                              )
THE HONORABLE ELIOT L. ENGEL,                 )
In his official capacity as Chairman of the   )
House Committee on Foreign Affairs,           )
                                              )
THE HOUSE COMMITTEE ON                         )
OVERSIGHT AND REFORM,                         )
                                              )
THE HONORABLE CAROLYN B.                       )
MALONEY, In her official capacity as          )
Acting Chair of the House Committee on        )
Oversight and Reform,                         )
                                              )
            Case 1:19-cv-03224-RJL Document 33 Filed 11/11/19 Page 2 of 5



                                          )
               Defendants.                )
                                          )
                                          )
CABLE NEWS NETWORK, INC.,                 )
                                          )
THE ASSOCIATED PRESS,                     )
                                          )
THE NEW YORK TIMES CO.,                   )
                                          )
DOW JONES & COMPANY, INC.,                 )
                                          )
POLITICO LLC,                             )
                                          )
REUTERS NEWS & MEDIA INC.,                )
                                          )
WP CO., LLC,                              )
d/b/a THE WASHINGTON POST,                )
                                          )
            Proposed Intervenors          )
__________________________________________)

                         CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 26.1, undersigned

counsel for Proposed Intervenors Cable News Network, Inc.; The Associated Press; The New

York Times Co.; Dow Jones & Co., Inc.; POLITICO LLC; Reuters News & Media Inc.; and WP

Co., LLC d/b/a The Washington Post hereby certify that:

       1.      Cable News Network, Inc. (“CNN”), a Delaware corporation, is a wholly owned

subsidiary of Warner Media, LLC, a direct wholly-owned subsidiary of AT&T Inc., a publicly

traded corporation. AT&T Inc. has no parent company and, to the best of CNN’s knowledge, no

publicly held company owns ten percent or more of AT&T’s stock.

       2.      The Associated Press is a news cooperative incorporated under the Not-for-Profit

Corporation Law of New York and has no parents, subsidiaries or affiliates that have any

outstanding securities issued to the public.




                                               2
              Case 1:19-cv-03224-RJL Document 33 Filed 11/11/19 Page 3 of 5



         3.      News Corporation, a publicly held company, is the indirect parent corporation of

Dow Jones & Company, Inc. (“Dow Jones”). Ruby Newco, LLC, an indirect subsidiary of News

Corporation and a non-publicly held company, is the direct parent of Dow Jones. News

Preferred Holdings, Inc., a subsidiary of News Corporation, is the direct parent of Ruby Newco,

LLC. No publicly traded corporation currently owns 10 percent or more of the stock of Dow

Jones.

         4.      The New York Times Company, a publicly traded company, has no parent

company and one publicly held corporation, Black Rock, Inc., owns approximately 10 percent of

its stock.

         5.      POLITICO LLC is a wholly owned subsidiary of privately held Capitol News

Company, LLC.

         6.      Reuters News & Media Inc. (“Reuters”) is a wholly owned indirect subsidiary of

Thomson Reuters Corporation, a publicly-held corporation traded on the New York Stock

Exchange and Toronto Stock Exchange. There are no publicly held companies that own 10% or

more of Thomson Reuters Corporation's stock.

         7.      WP Company LLC d/b/a The Washington Post is a wholly owned subsidiary of

Nash Holdings LLC, which is privately held and does not have any outstanding securities in the

hands of the public.



         These representations are made in order that judges of this Court may determine the need

for recusal.




                                                 3
         Case 1:19-cv-03224-RJL Document 33 Filed 11/11/19 Page 4 of 5



Respectfully submitted,

Dated: November 11, 2019          BALLARD SPAHR LLP



                                  By:   /s/ Matthew E. Kelley

                                  Jay Ward Brown (D.C. Bar No. 437686)
                                  brownjay@balladspahr.com
                                  Matthew E. Kelley (D.C. Bar No. 1018126)
                                  kelleym@ballardspahr.com
                                  BALLARD SPAHR LLP
                                  1909 K Street, NW
                                  Washington, D.C. 20006-1157
                                  T: (202) 508-1136
                                  F: (202) 661-2299

                                  Counsel for Proposed Intervenors




                                        4
         Case 1:19-cv-03224-RJL Document 33 Filed 11/11/19 Page 5 of 5



                               CERTIFICATE OF SERVICE

       I hereby certify that on November 11, 10, 2019, I caused the foregoing to be filed and

served electronically via the Court’s ECF system upon all counsel of record.




                                                           /s/ Matthew E. Kelley___
                                                           Matthew E. Kelley




                                               5
